Citation Nr: 1739799	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  05-39 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent, prior to May 7, 2012, for chronic lymphedema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1970 to January 1979 and from October 1981 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California

In a November 2014 decision, the Board denied an initial rating in excess of 20 percent for chronic lymphedema prior to May 7, 2012.  However, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the parties (the Secretary of VA and the Veteran), and vacated the Board's decision with respect to the issue of a higher initial evaluation for chronic lymphedema, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

A February 2016 Board remand also remanded the claims of entitlement to a higher initial rating for lumbar degenerative disc disease, rated as 10 percent disabling prior to September 11, 2011, and as 20 percent since September 11, 2011, entitlement to a compensable initial rating for carpal tunnel syndrome (CTS) of the right arm and entitlement to a compensable initial rating for CTS of the left arm, for further evidentiary development.  These issues have not been recertified to the Board and thus will not be addressed at the present time.  

The Board notes, yet again, that it has referred issues on numerous occasions as part of this appeal without a satisfactory response from the RO.   Specifically, in November 2014 the Board referred the issues of entitlement to service connection for a cervical spine disability, service connection for a left foot disability, and claims to reopen entitlement to service connection for bilateral hearing loss and a sinus disability.  These have not been adjudicated by the Agency of Original Jurisdiction (AOJ), despite the fact that the Appeal Management Center referred these issues to the AOJ via a September 2015 memorandum.  Additionally, the Board previously referred the Veteran's requests for repayment of pharmacy expenses, which also has not been addressed by the AOJ.  Finally, the Veteran has also raised issue of underpayment on several occasions without a response.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate and prompt action.  38 C.F.R. § 19.9(b) (2016).    


FINDING OF FACT

For the entire period on appeal the Veteran's lymphedema has been manifested by massive board-like edema with constant pain at rest.


CONCLUSION OF LAW

For the entire period on appeal the criteria for a 100 percent rating for chronic lymphedema have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board assigns the maximum 100 percent rating for the entire period on appeal because the Veteran is competent to report as to the edema and significant level of pain that she has suffered from for the entire period.  The Veteran is currently rated under DC 7121; this DC is the most analogous to the Veteran's chronic lymphedema as her main symptom is edema which is addressed by this code (DC 7120 for varicose veins also addresses edema but is nearly the same as 7121). See 38 C.F.R. § 4.20 (2014) (providing for analogous ratings when a disability is not listed in the rating schedule).  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, DC 7121.  

The Board previously assigned a 100 percent rating under this code for the period after May 7, 2012.  The Veteran has contended that she should be entitled to a rating of 100 percent for the entire period on appeal.  There is no question that the Veteran has suffered from her disability for many decades; rather the issue is what the severity of the symptoms has been during the period on appeal.  In that regard, the Board has remanded on several occasions to obtain medical records that could disclose the Veteran's disability picture prior to May 7, 2012.  The record reveals that there have been numerous problems with obtaining these records, and currently, the Board still does not have all of them.  The Board acknowledges that the Veteran has indicated that her provider in question was only contacted once by the VA to obtain records.  The Veteran's file within the VBMS system contains a memo indicating that the RO made several attempts to contact the physician.  The Board need not resolve where the failure in communication occurred.  Instead the Board turns to its previous determination that the Veteran is competent to report regarding the symptoms she experienced post service and the Board finds her testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Since the JMR, the Veteran has indicated on numerous occasions that she has experienced the same leg symptoms for the entire period on appeal.  See e.g. April 2016 Correspondence.  While she has also indicated that those symptoms have worsened overtime, the Veteran is competent to report that for the whole time she has suffered from massive board-like edema with constant pain at rest.  There is no dispute that competent medical evidence of record supports a 100 percent rating after May 7, 2012.  Since the Court has found that a lay individual is competent to report symptoms that may later support a diagnosis or evaluation by a medical professional, the Veteran may also be competent to report how long she has experienced these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here the Veteran has reported that her chronic lymphedema symptoms for the entire period on appeal have been massive board-like edema with constant pain at rest.  Consequently, the Board finds that a 100 percent rating is appropriate for the entire period on appeal.  


ORDER

Entitlement to a 100 percent rating for chronic lymphedema for the entire period on appeal is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


